Citation Nr: 1439698	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral knees, ankles, shoulders, and wrists, to include rheumatoid arthritis and/or post-traumatic arthritis.  

2.  Entitlement to an initial compensable rating for a right leg calf injury, muscle group XI.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  He is the recipient of the Purple Heart and Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case was previously remanded by the Board in November 2013.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that all documents are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran t if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the below noted reasons, the Board finds that the AOJ did not comply with the Board's September 2013 remand directives, and, therefore, this case must be remanded to ensure compliance.  Id.  

With respect to the Veteran's claim for service connection for arthritis, he seeks service connection for a "whole body arthritic condition," to include arthritis of the knees, ankles, shoulders, and wrists.  He contends this condition is related to his 143 paratroop jumps in service.  The Board notes that the November 2013 remand directed the AOJ to afford the Veteran a VA examination to address the current nature and etiology of all arthritic conditions and the specific joints affected.  The VA examiner was also directed to address whether each diagnosed arthritic condition of each joint was related to the Veteran's military service, including his paratrooper jumps during service, and whether each diagnosed arthritic condition of each joint manifested within one year of the Veteran's discharge from military service.  In offering such opinions, the VA examiner was to consider the Veteran's lay statements regarding incurrence and continuity of symptomatology.  

The Veteran underwent a VA examination in December 2013.  While the examiner opined that the Veteran's rheumatoid arthritis is less likely as not caused by or related to his military service, the examiner only examined the Veteran's right leg.  No examination of the Veteran's shoulders, wrists, or left knee and ankle was conducted.  Furthermore, the examiner noted no diagnosis of post-traumatic arthritis, despite the June 2010 letter from Dr. M.E. reflecting a combination of post-traumatic arthritis and rheumatoid arthritis.  Thus, further VA examination is necessary to determine the nature of the Veteran's arthritic condition as it affects all joints and to distinguish between his rheumatoid arthritis and diagnosed post-traumatic arthritis.  

Additionally, the November 2013 remand directed the AOJ to contact the Veteran to give him another opportunity to identify or submit additional records for consideration in his claims.  In this regard, a letter was sent to the Veteran in November 2013, including authorization forms necessary to obtain private treatment records.  That same month, the Veteran submitted a completed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) indicating continued treatment at the Crystal Arthritis Center from August 2009 to the present.  The Board notes that records from this facility dated until January 2010 were of record prior to the receipt of the VA Form 21-4142 in November 2013.  There is no indication that the AOJ attempted to retrieve updated records from this facility following the Veteran's submission of the November 2013 VA Form 21-4142.  Thus, remand is necessary to obtain these private treatment records.  

As relevant to the Veteran's initial rating claim, the November 2013 remand noted that his service treatment records did not appear to be complete with respect to the Veteran's in-service treatment for his right leg wound for which he is service-connected.  As such, the remand directed the AOJ to attempt to obtain records from the Veteran's in-service treatment for his right leg wound, to include the field hospital that supported the 15th Medical Battalion in July 1967.  The remand further directed that all reasonable attempts should be made, and if any records were not obtained, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be documented in the claims file.  A review of the claims file reveals that the AOJ obtained the Veteran's service personnel records, but no further service treatment records were obtained or associated with the record and no formal determination was made as to the existence of any further service treatment records.  Furthermore, the Veteran's service personnel records contained a July 1967 telegram indicating that the Veteran had suffered a puncture to the right leg while on a combat operation and that he was treated at the 18th Surgical Hospital in San Francisco.  Thus, on remand, the AOJ should make further attempts to obtain any outstanding service treatment records pertaining to the Veteran's treatment for a punji stake wound to the right calf in July 1967, to include clinical records from the field hospital that supported the 15th Medical Battalion and the 18th Surgical Hospital in San Francisco.  

Finally, the November 2013 remand directed that, in the readjudication of the Veteran's initial rating claim, the AOJ should specifically consider whether a separate compensable rating for a painful scar associated with such disability is warranted; however, such was not addressed in April 2014 supplemental statement of the case.  Thus, such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from Crystal Arthritis Center dated since January 2010 as identified in the Veteran's November 2013 VA Form 21-4142.   If such authorization form has expired, request that the Veteran provide an updated form.  Make at least two (2) attempts to obtain records from such facility.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain any outstanding service treatment records pertaining to the Veteran's treatment for a punji stake wound to the right calf in July 1967, to include clinical records from the field hospital that supported the 15th Medical Battalion and the 18th Surgical Hospital in San Francisco.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's arthritis.  The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

After reviewing the claims file, the examiner should offer comments and an opinion addressing the following: 

(A)  Identify all current arthritis conditions, to include consideration of the current diagnosis of rheumatoid arthritis at the December 2013 VA examination and the June 2010 diagnosis of post-traumatic arthritis, and the specific joints affected, to include bilateral knees, ankles, shoulders and wrists.  If post-traumatic arthritis is not found, reconcile such determination with the June 2010 diagnosis.

(B)  For each diagnosed arthritis condition of each joint, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such condition is caused by or related to the Veteran's military service, to include his paratrooper jumps.  

(C)  For each diagnosed arthritis condition of each joint, the examiner should offer an opinion as to whether it is at least as likely as not that such manifested within one year of the Veteran's service discharge in January 1968.  If so, he or she should describe the manifestation.  The examiner should consider the Veteran's assertions that he began to experience joint pain while in service and that such has progressed since then.  

In offering any opinion the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology of such disorder.  The rationale for any opinion offered should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In readjudicating the Veteran's initial rating claim, the AOJ should specifically consider whether a separate compensable rating for a painful scar associated with such disability is warranted.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


